PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Sudduth						:
Application No.  15/662,283				:	ON PETITION
Filed: July 28, 2017					:
Attorney Docket No.	2017-SUDDUTH-01

This is in response to the “Responding to notice of Abandonment” filed on May 14, 2021, that is being treated as petition under 37 CFR 1.181(a) to withdraw the holding of abandonment.

The petition under 37 CFR 1.181(a) is DISMISSED.  

Within two months of the mailing date of this decision, applicant may file a renewed petition under 37 CFR 1.181. Extensions of time under 37 CFR 1.136(a) are not available.

The above-identified application became abandoned on October 3, 2018, for failure to file timely and proper response to the final Office action mailed on July 2, 2018, that set a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available.  No reply was received.  A Notice of Abandonment was mailed on January 8, 2019.    

By the instant petition, petitioner requests that the holding of abandonment be withdrawn and states, in pertinent part, that:

I'm writing regarding an application filed on July 28, 2017 on behalf of myself the Inventor
Admiral Kirk Sudduth. The office of Nova IP Law, LLP located-at 7420 Heritage Village Plaza Suite 101 Gainesville, VA 20155 by Jonathan Brown, Attorney at law. 

He filed this petition on my behalf July 28, 2017. I was not informed by the attorney of
correspondence that was sent from the US patent office at any time. I contacted the Attorney
Jonathan Brown several times and was told that the application was still in the process, and no
information for patent was received. After several times of contacting the law office I was told
that he would notify me if there were any updates on the petition for the patent.

After recently searching online, I was shocked to find my application was recorded as
abandoned due no correspondence or fees paid to keep my petition active. The reason for no
activity for my request is because all the correspondence went to their office. From July 28,
2017 until present May 7, 2021 no updates, information or correspondence has been received
from my attorney Jonathan Brown.

Petition, filed May 14, 2021, p.1
Manual of Patent Examining Procedure that the final Office action was not received at the offices of Nova IP Law, PLLC.1 

Applicant was obligated to file a timely and proper response to the final Office action mailed on July 2, 2018. Section 711.02  of the Manual of Patent Examining Procedure, citing 37 CFR 1.135(a) states, in pertinent part, that, “…an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period ( 37 CFR 1.135(b)).”   In this case, applicant unintentionally failed to respond to the final Office action, and the application was properly held abandoned on October 3, 2019. There does not appear to be a dispute as to whether the application was properly abandoned and, as such, the petition to withdraw the holding of abandonment is improper.  The petition to withdraw the holding of abandonment is dismissed, accordingly.  
Alternatively, applicant may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to final Office action mailed on July 2, 2018, the required petition fee under 37 CFR 1.17(m) of $ 525.00 (micro-entity)2, and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

The “Patent Power of Attorney or Revocation of Power of Attorney with a New Power of Attorney and Change of Correspondence Address” file don May 14, 2021, is entered and made of record.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Inquiries regarding the final Office action and/or responding to the final Office must be directed to the Technology Center at (571) 272-3600. Applicant may also consider contacting the Office of Innovation Development at 1-866-767-3848 or innovationdevelopment@uspto.gov or the Inventor’s Assistance Center at 1-800-786-9199 for assistance with navigating the patent prosecution process.

Telephone inquiries specific to this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:
Copy— final Office action mailed on July 2, 2018
Form PTO/SB/64























    
        
            
        
            
    

    
        1 Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) that requires the following:
        
        In Delgar v. Schulyer, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 
        
        A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).
        
        Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988).
        
        1. Showing of Nonreceipt Required of a Practitioner
        
        The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response.
        
        Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.
        
        A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.
        
        2 Applicant is informed that fees are due in the amount that the fees are on the date the fee is paid. Applicant is cautioned to check the USPTO website at www.uspto.gov to determine the appropriate amount of the fee under 37 CFR 1.17(m) before filing the petition under 37 CFR 1.137(a).